                             UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                             Civil Action No. 3:20-cv-482-KDB-DSC

                                                 )
  JOHNATHAN S. HENSLEY, on behalf of             )
  himself and others similarly situated,         )
                                                 )   DEFENDANT’S MOTION TO DISMISS
                         Plaintiff,              )     PLAINTIFF’S COMPLAINT AND
                                                 )    MOTION FOR JUDGMENT ON THE
                 v.                              )             PLEADINGS
                                                 )
  CITY OF CHARLOTTE, a North Carolina            )
  municipal corporation,                         )      Fed. R. Civ. Pro. 12(b)(1) and 12(c)
                                                 )
                         Defendant.


       Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, and Local Civil Rule

7.1, Defendant City of Charlotte by and through counsel, hereby respectfully moves the Court for

an Order dismissing, with prejudice, all claims asserted against Defendant in the Plaintiff’s

Complaint (Doc. 1) in this matter. Alternatively, Defendant respectfully moves, pursuant to

Federal Rule of Civil Procedure 12(c), for Judgment on the Pleadings in favor of Defendant.

       Dismissal is appropriate pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

because Plaintiff lacks standing and, as a result, the Court lacks subject matter jurisdiction over

Plaintiff’s claims. Alternatively, judgment in Defendant’s favor is appropriate pursuant to Rule

12(c) of the Federal Rules of Civil Procedure for the reasons set forth in Defendant’s

Memorandum of Law.

       In support of this Motion, Defendant relies upon the pleadings of record in this action and

the Memorandum of Law in Support of Defendant’s Motion to Dismiss and Motion for Judgment

on the Pleadings submitted contemporaneously herewith.




      Case 3:20-cv-00482-KDB-DSC Document 32 Filed 06/11/21 Page 1 of 3
         WHEREFORE, Defendant hereby requests that the Court issue an Order dismissing the

Plaintiff’s Complaint in its entirety and with prejudice.

         RESPECTFULLY SUBMITTED, this the 11th day of June 2021.



                                              CRANFILL SUMNER LLP

                                              BY:     /s/Stephanie H. Webster
                                                      Stephanie H. Webster, NC Bar #12164
                                                      Patrick H. Flanagan, NC Bar #17407
                                                      Attorneys for Defendant
                                                      P.O. Box 30787
                                                      Charlotte, NC 28230
                                                      Telephone (704) 332-8300
                                                      Facsimile (704) 332-9994
                                                      phf@cshlaw.com
                                                      swebster@cshlaw.com




                                                                                            2
        Case 3:20-cv-00482-KDB-DSC Document 32 Filed 06/11/21 Page 2 of 3
4814-0061-6686, v. 1
                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 11, 2021 I electronically filed the foregoing Defendant’s

Motion to Dismiss and Motion for Judgment on the Pleadings with the Clerk of the Court using

the CM/ECF system which will send notification of such filing to the following counsel of record:

          J. David Stradley                           John F. Bloss
          Robert P. Holmes, IV                        Frederick L. Berry
          White & Stradley, PLLC                      Higgins Benjamin, PLLC
          3105 Charles B. Root Wynd                   301 North Elm Street, Suite 800
          Raleigh, NC 27612                           Greensboro, NC 27401
          919-844-0400                                366-273-1600
          stradley@whiteandstradley.com               jbloss@greensborolaw.com
          rob@whiteandstradley.com                    fberry@greensborolaw.com
          Andrew H. Brown
          James R. Faucher
          Brown, Faucher, Peraldo & Benson,
          PLLC
          822 North Elm Street, Suite 200
          Greensboro, NC 27401
          336-478-6000
          drew@greensborolawcenter.com
          james@greensborolawcenter.com


                                                   CRANFILL SUMNER LLP


                                             BY:    /s/Stephanie H. Webster
                                                    Stephanie H. Webster, NC Bar #12164
                                                    Attorneys for Defendant
                                                    P.O. Box 30787
                                                    Charlotte, NC 28230
                                                    Telephone (704) 332-8300
                                                    Facsimile (704) 332-9994
                                                    swebster@cshlaw.com




                                                                                               3
        Case 3:20-cv-00482-KDB-DSC Document 32 Filed 06/11/21 Page 3 of 3
4814-0061-6686, v. 1
